Citation Nr: 1737045	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-04 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, from March 1, 2010.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974, and from April 1986 to April 1989.  The Veteran also had periods of active duty for training (ACDUTRA) in the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2009, the RO increased the disability evaluation to 100 percent for degenerative joint disease of the right knee, following prosthetic replacement of the knee joint, effective January 19, 2009; and then decreased the rating to 30 percent, effective March 1, 2010. 

In September 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). 

In a February 2012 decision, the Board denied a higher initial disability rating for degenerative joint disease of the right knee, evaluated as 10 percent disabling prior to January 19, 2009, and remanded the issue of entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, for the period since March 1, 2010 for additional development.

By a decision dated in December 2013, the Board denied entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the right knee, status post total knee replacement, from March 1, 2010.  The Veteran appealed the Board's December 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's December 2013 decision, and in a July 2014 order, the Court endorsed the JMR and vacated the December 2013 Board decision.  The Veteran's claim then returned to the Board for compliance with the instructions in the July 2014 Court-adopted JMR.  

In January 2015 and December 2015, the Board remanded these matters for further development to ensure VA complies with the Court's order by addressing the concerns identified in the JMR.  The Board also found that the issue of a TDIU was raised as part and parcel of the Veteran's increased rating claim.  See Rice v. Shinkseki, 22 Vet. App. 477 (2009).  On remand, the Agency of Original Jurisdiction (AOJ) considered the TDIU claim and denied it.  See March 2016 Supplemental Statement of the Case.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the evidence, the Board finds that further development is needed (1) to assess the current severity of the Veteran's right knee disability in light of new evidence of a worsening disability picture and (2) to ensure there is substantial compliance with the July 2014 Court-adopted JMR and the Board's prior remand orders in January 2015 and December 2015.  Development is necessary to adjudicate the TDIU claim as it is inextricably intertwined with the right knee claim.  The Board also notes that the Veteran has filed a notice of disagreement with a denial of entitlement to service connection for a lower back disability.  If VA finds that the Veteran is service connected for the back condition, functional limitations caused by the condition will also be relevant to the TDIU claim.  

In the January 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the current disability level for the Veteran's right knee disability and address the concerns outlined in the July 2014 Court-adopted JMR.  The Veteran was afforded a VA examination in March 2015.  However, in its December 2015 remand order, the Board noted the March 2015 VA examination report does not comply with the Board's January 2015 remand directives and is inadequate for rating purposes.  

The Board found the March 2015 VA examiner's reports within the DBQ to be inconsistent.  Under "Additional factors contributing to disability," the VA examiner stated for the Veteran's right knee, "Less movement than normal due to ankylosis, adhesions, etc., Disturbance of locomotion[.]"  However, the March 2015 VA examiner later checked that the Veteran has no ankylosis on the right side.  Accordingly, the March 2015 DBQ was unclear as to whether the Veteran suffers from ankylosis in his service-connected right knee.  After the December 2015 remand, the AOJ obtained an additional examination and opinions from the March 2015 right knee examiner, who clarified that the Veteran did not suffer from ankylosis.  See January 2016 VA examination and March 2016 addendum opinion.

The Board also instructed the VA examiner to report the Veteran's range of motion findings and specifically report at what point any pain begins and at what point any pain causes any functional impairment.  In the March 2015 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), the VA examiner stated that pain was exhibited upon both flexion and extension testing, but did not indicate where pain began, and/or where pain caused any functional impairment in the Veteran's right knee.  The January and March 2016 statements from the VA examiner indicate the Veteran had some functional loss including an altered gait due to pain due to painful flexion and extension, but they do not include sufficient discussion of the information requested including the range of motion in degrees at which the Veteran experienced pain on extension.  See also July 2014 Court-adopted JMR (noting pain on extension was not adequately addressed).

The Board instructed the VA examiner to provide a thorough description of any and all residuals of the Veteran's right total knee replacement surgery, including the Veteran's report of symptoms, as well as all clinical findings and observations.  See also July 2014 Court-adopted JMR; February 2012 Board remand.  On the DBQ, the March 2015 VA examiner checked that the Veteran's residuals of his 2009 right total knee replacement are "Intermediate degrees of residual weakness, pain or limitation of motion," but he provided no discussion of the Veteran's report of symptoms including severe pain and weakness in the context of the medical records and the examiner's clinical findings and observations.

The Board instructed the VA examiner to specifically address the Veteran's reports of constant, severe pain in his right knee, and that he must constantly use a cane to ambulate, as well as to stand or sit due to pain and weakness in his right knee.  See also December 2014 representative statement.  Although the March 2015 VA examiner checked on the DBQ that the Veteran constantly uses a cane, the VA examiner did not discuss the Veteran's reports of severe pain, weakness, or that he must constantly use the cane to ambulate, sit, and stand.  The March 2015 VA examiner's later opinions in 2016 provide more information about the Veteran's limitations in regard to walking and performing postural functions.  However, they do not adequately explain why the Veteran's limitations constitute intermediate rather than chronic residuals consisting of severe painful motion or weakness in the right knee. (consistent with a 60 percent rating under applicable diagnostic rating criteria DC 5055).  

In the representative's appellate briefs, the representative argues the Veteran currently experiences additional functional loss of motion and movement in his right knee due to pain, fatigue, weakness, and at times locking that creates near falls, exacerbated by instability even with prosthesis.  Upon VA examination in March 2015, the VA examiner did not note any functional loss in the Veteran's right knee after repetitive use testing, to include as due to pain, fatigue, or weakness, and the March 2015 VA examiner did not discuss any reports of locking or near-falls due to the Veteran's service-connected right knee.  

While January and March 2016 statements from the VA examiner include acknowledgements of tenderness and limitations due to pain, they do not specifically address the near-falls and locking and do not specify functional loss in range of motion due to pain in degrees.  The Veteran has stated he has severe pain in flexion and extension of the right knee, and the pain was reported as constant.  See Veteran's March 2016 Statement in Support of Claim; January 2016 VA right knee examination.  The VA examiner found no flare-ups on examination but did not address reports of flare-ups in the medical record or written contentions.  Ultimately, the Board finds the examiners' opinions do not provide sufficient rationale for why relevant symptoms including severe pain are intermediate and not chronic in the context of applicable diagnostic rating criteria (DC 5055).  

The Veteran expressed dissatisfaction with the VA examiner and has indicated that the examination was cursory.  See Veteran's March 2016 Statement in Support of Claim.  The Veteran stated that the examination only took 10 minutes and that the examiner did not really ask him how much pain he was in.  The Board has also received additional evidence of a worsening disability picture on appeal, which has not been considered in the first instance by the AOJ.  For example, June 2016 and July VA examinations of the Veteran's left knee and back revealed the Veteran now uses a motorized scooter or wheelchair regularly.  

Accordingly, the AOJ should conduct further development and consider the additional evidence in the context of the Veteran's right knee disability.  The AOJ should afford the Veteran a new VA examination (with a different examiner if possible) to determine the current disability level of the Veteran's service-connected right knee, to include consideration of the Veteran's reported right knee symptoms and functional impairment.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant treatment records from VA providers as well as private providers to include Suncoast Medical Clinic.  The AOJ should associate all relevant records obtained with the Veteran's claims file.

2. The AOJ should afford the Veteran another examination of his right knee disability with an appropriate VA examiner.  The VA examiner should be provided with a complete copy of the claims file to include this remand order.  If feasible, the AOJ should obtain an opinion from a VA examiner who has not previously assessed the severity Veteran's right knee disability.  The VA examiner is asked to follow the following directives to the extent it is reasonably possible:

a) Range of motion testing should be undertaken for the right knee, to include after repetitive use.  The examiner is asked to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups (on current examination and by history with reference to the medical records); (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  

The examiner should address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

For example, the VA examiner should identify any loss in functional range of motion (to include flexion and extension) in the right knee due to pain.  The examiner should specifically identify the point at which active and passive motion cause pain constituting additional functional loss (for example, state whether the Veteran experiences severe pain at 0, 10, 15, 20, 30, or 45 degrees of extension).  
b) The Board must assess the severity of the Veteran's right knee disability under all applicable diagnostic rating codes considering the Veteran's pain.  Therefore, the VA examiner should consider and report all of the Veteran's pertinent alleged and demonstrated functional limitations as a result of his right knee disability.  The examiner should fully describe the functional limitations associated with the damaged joint.  

The examiner should specifically address the reports by the Veteran's representative that the Veteran experiences additional functional loss of motion and movement in his right knee due to pain, fatigue, weakness, and at times locking that creates near falls.  The examiner should identify any recurrent subluxation or lateral instability in the right knee and opine on whether it is slight, moderate or severe.

If applicable based on the evidence currently of record, the examiner should opine whether the Veteran has (1) cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint or (2) removal of symptomatic cartilage, semilunar.

c) The Board is also concerned with how the Veteran's right knee disability affects his daily functioning to include occupational functioning for the purpose of determining whether the Veteran can maintain substantially gainful employment.  Therefore, it is important that the VA examiner state the extent to which the Veteran's right knee disability limits his functioning in relevant areas such as standing, sitting, climbing stairs, lifting, postural functions such as stooping, concentration and sleeping difficulties due to pain, driving, and any other relevant areas that the Veteran reports.  The Veteran is alleging limitations in many of these areas, and the VA examiner is asked to isolate which limitations are associated with the right knee to the extent possible.  

The VA examiner should assess the Veteran's need for assistive devices including but not limited to a cane, scooter, or wheelchair to ambulate and perform other occupational tasks.  The examiner should provide an assessment of the Veteran's ability to walk and perform such functions without the assistive devices (for example, state whether the Veteran requires constant use, regular use, or occasional use of an assistive device to stand, walk, and sit).  

d) Under applicable law, the Board must determine whether the Veteran's right knee disability has chronic residuals consisting of severe painful motion or weakness in the right knee.  If this is the case, the VA examiner should state so.  If not, the VA examiner should provide an explanation why the Veteran's symptoms do not meet this criteria (for example: state why the residuals include neither chronic severe pain nor chronic weakness in the right knee).

3. After completing the above, and any other development deemed necessary, the AOJ must readjudicate the claims remanded to it.  If the benefit sought on appeal is not granted, the AOJ must provide the Veteran and his representative with a supplemental statement of the case before returning the case to the Board.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




